—In a proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Division of Housing and Community Renewal, dated December 21, 1999, confirming a determination of the District Rent Administrator, which, upon reconsideration of a prior determination, dated July 26, 1996, found the petitioner’s cooperative apartment to be regulated pursuant to the Emergency Tenant Protection Act of 1974 and the regulations promulgated thereunder, and directed the petitioner to offer a renewal lease to the tenant in occupancy, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Nastasi, J.), entered September 8, 2000, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The determination of the New York State Division of Housing and Community Renewal (hereinafter the DHCR), that the subject apartment was not an owner-occupied cooperative apartment exempt from the Emergency Tenant Protection Act of 1974 pursuant to a resolution of the Common Council of the City of White Plains, was not arbitrary and capricious (see, Matter of 36-08 Queens Realty v New York State Div. of Hous. & Community Renewal, 222 AD2d 440, 441). The petitioner owner acknowledges she never occupied the subject apartment.
The DHCR properly granted reconsideration of its prior determination (see, 9 NYCRR 2507.8).
The petitioner’s remaining contentions are without merit. Santucci, J.P., Feuerstein, Goldstein and Schmidt, JJ., concur.